Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 June 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US Pre-Grant Publication 2015/0227618).

As to claim 1, Dong ‘618 teaches an apparatus for semantic query over distributed semantic descriptors, the apparatus comprising:
a processor (see paragraph [0276]); and 
a memory coupled with the processor (see paragraph [0276]), the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
obtaining first data sent from an IoT device, wherein: 
the first data does not include a semantic description (see paragraph [0160] and [0258]. Semantics may be applied to normal resources. Notably, if semantics are not currently applied to normal resources, but will be applied by the invention, then the first data does not include a semantic description or form); and
the first data is not in a semantic format (see paragraph [0160] and [0258]); 
creating a normal resource to store the first data (see paragraph [0219] and [0258]); 
duplicating data stored in the normal resource that comprises the first data in a semantic format (see paragraph [0160], [0229], [0241], and [0258]. Semantics are enabled and added to normal resources. The semantic description comprises 
creating a first semantic descriptor that is a child resource to the normal resource (see paragraph [0241] and [0258] and Figure 33); and
Storing the duplicated first data and the additional semantic description in the first semantic descriptor that is the child resource to the normal resource (see paragraph [0241] and [0258] and Figure 33). 

As to claim 3, Dong ‘618 teaches the apparatus of claim 1, wherein the semantic form comprises Resource Description Framework (RDF) triples (see paragraph [0101] and [0230] and [0241]). 

As to claim 4, Dong ‘618 teaches the apparatus of claim 1, wherein the semantic form comprises subject-predicate-object (S-P-O) triples (see paragraph [0010] and [0206]. Resources may have subjects, properties of those subjects, and values. As noted in the specification, paragraph [0010], this is an SPO triple).  

As to claim 5, Dong ‘618 teaches the apparatus of claim 1, the operations further comprising obtaining semantic metadata that indicates unit of measurement of the first data (see Dong paragraphs [0234]-[0235]).  

As to claim 6, Dong ‘618 teaches the apparatus of claim 1, the operations further comprising using semantic reasoning to obtain a unit of measurement of the first data (see Dong paragraphs [0234]-[0235]).68 CNV13289US02 / 101859.000822  

As to claim 8, see the rejection for claim 1 above. 
As to claim 12, see the rejection for claim 5 above. 
As to claim 13, see the rejection for claim 6 above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US Pre-Grant Publication 2015/0227618), further in view of Li et al. (“Enabling Semantics in an M2M/IoT Service Delivery Platform”). 

As to claim 2, Dong as modified teaches the apparatus of claim 1. 
Dong does not clearly teach wherein the normal resource is a contentInstance resource.  
Li teaches wherein the normal resource is a contentInstance resource (see pages 211 to 212, Figures 5 and 6. Resources, including triples, are stored in <contentInstance> resources).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dong by Li because both references are directed towards managing semantic data, and because Li specifically shows the data types, including contentInstance and SemanticDescriptors, that are used to store data triples. Using the specific datatypes storing triples of Li to store the triples of Dong would be obvious because triples are being stored in both references, and both references use RDF data conventions.   

As to claim 9, see the rejection for claim 2 above. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US Pre-Grant Publication 2015/0227618), further in view of King et al. (US Pre-Grant Publication 2012/0124478). 

As to claim 15, Dong ‘618 teaches a computer readable storage medium storing computer executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising: 
hosting a resource tree, wherein the resource tree there are one or more semantic descriptor resources distributed on (see paragraph [0079] and [0116]-[0118]);
receiving a semantic operation request, wherein the request has an indicator to indicate the desired semantic operation is a semantic discovery of parent … resources, wherein the request indicates a target resource, which is the starting point where the semantic descriptor resource collection starts, wherein the semantic descriptor resources are child resources of the parent … resources (see paragraph [0107]. Nodes may communicate to collaborate on discovery requests. Additionally, [0127] shows that nodes may respond to semantic discovery requests); 
collecting all the semantic descriptor resources, which are the descendants of the target resource (see paragraphs [0108], [0116]-[0118] and [0127]. A semantics node hierarchy may be built); 
integrating all the contents of collected semantic descriptor resources to form the RDF data basis (see paragraphs [0116]-[0118]. The semantics node hierarchy is built); and 
executing the desired semantic operation on the formed RDF data basis to produce the result (see paragraphs [0107], [0116]-[0118], and [0127]. Discovery and query operations are executed to build the semantics node hierarchy).
Dong et al. does not explicitly show discovering parent normal resources. 
King et al. teaches discovering parent normal resources (see paragraph [0149]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dong by King because both references are directed towards managing semantic data, and because King specifically shows how the data types are used to discover parent resources. Using the specific discovery methods of King and Dong together would expand the discovery options available in Dong to discover parent normal resources as in King. 

Response to Arguments
Applicant's arguments filed 2 June 2021 have been fully considered but they are not persuasive. 

Applicant argues “Dong has the concept of the "semantic node", and such semantic nodes will mainly store semantic resources. However, the Applicant's application provides for scenarios, in which only have service layer nodes, each service layer node hosts a resource tree. In particular, there could be various normal service layer resources (such as <AE>, <CSE>, etc. in oneM2M context) on the resource tree, and those normal resources can have child semantic resources which act as the semantic annotations of those normal resources, e.g., those semantic child resources include the semantic descriptions of the normal resources. As can be observed, the concept of service layer node as focused in Applicant's application is different from the semantic node as focused in Dong (the semantic node only includes semantic resources and does not have normal resource).”
In response to Applicant’s argument, independent claims 1 and 8 does not claim “service layer nodes” or “resource trees.” Because these elements are not claimed, they receive no patentable weight. Applicant is reminded that unclaimed limitations from the specification, such as service layer nodes and resource trees, receive no patentable weight until claimed. 	It is also noted that Dong does show normal resources, see paragraph [0160] and [0219]. 

Applicant continues, arguing that “Further, Dong mainly focuses on how to add additional semantic descriptions for the data "72" stored in the normal resource, e.g. adding a semantic description to indicate that this temperature value 72 is in Fahrenheit (written as RDF triple), etc. In other words, the 72 may not be re-represented in a semantic form; therefore, in the scenario of Dong, a user may need to go to normal <contentInstance> resource to get value 72 and go to its child semantic resource to know that the 72 is in Fahrenheit. However, in Applicant's application and as claimed, the information stored in the normal resource is duplicated (e.g., the temperature reading 72 or any other information stored in the normal resource), and subsequently re-represented in a semantic form (e.g. in RDF triples) and stored in a semantic child resource. The claim amendments further clarify such subject matter (e.g., the duplication process operation here). Therefore Dong does not teach claim 1 and claim 8.”
In response to Applicant’s argument, it is noted that Dong does receive and copy (or duplicate) data received to be stored as child resources to the normal resource (see paragraph [0258]). Applicant is reminded that specific definitions for data, such as particular readings or values such as temperature, receive no patentable weight until claimed. 

In regards to claim 15, Applicant argues “Therefore, the hierarchy in Applicant's application is referring to resource hierarchy in the resource tree hosted by a service layer node, but the hierarchy in Dong is about the semantic node hierarchy (i.e. there are many semantic nodes, and those nodes have a certain "node" hierarchy, but Applicant's application focuses on a "resource" hierarchy within a resource tree hosted by a particular service layer node), which is different subject matter.”
In response to Applicant’s argument, Examiner notes that there is no mention in claim 15 of “a resource hierarchy in the resource tree hosted by a service layer node.” Applicant is reminded that unclaimed limitations receive no patentable weight until claimed. 

Applicant’s remaining arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152